Citation Nr: 0616804	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for a right knee 
disability to include a meniscal tear, status post-repair, 
and right knee arthritis.  

3.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on verified active duty from September 
1977 to August 1997, and his DD-214 reflects additional prior 
active service of 1 year, 11 months, and 4 days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 RO decision that denied 
an application to reopen a claim of service connection for 
hypertension and denied a service connection claim for a 
right knee disability.  The veteran failed to report for a 
Board hearing in Washington, DC, scheduled for March 2005.  
He has not since asked that he be rescheduled for another 
hearing; as such, the Board may proceed with appellate 
review. 

In December 1997, the RO denied the veteran's claim of 
entitlement to service connection for glaucoma.  A notice of 
disagreement (NOD) was received in September 1998.  The 
veteran has not yet been issued a statement of the case 
(SOC).  Accordingly, the aforementioned matter must be 
remanded via the Appeals Management Center (AMC), in 
Washington, DC.  Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  In June 2000, the Board denied the claim of entitlement 
to service connection for hypertension.  That decision is 
final.  

2.  New evidence received since the June 2000 Board decision 
that denied the veteran's claim of service connection for 
hypertension does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's right knee meniscal tear and arthritis are 
not attributable to a disease or injury in service; and 
arthritis did not manifest within one year of separation from 
service.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  A right knee disability, to include a meniscal tear and 
arthritis, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  October 2003 and May 2004 letters 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in October 2003 and May 2004, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The August 2004 SOC and the January 2004 and 
July 2004 notices of the RO rating decisions provide 
additional notice of these laws and regulations.  The Board 
notes that the October 2003 letter was sent to the appellant 
prior to the January 2004 rating decision and that the RO 
readjudicated the veteran's hypertension claim in July 2004 
after issuing an additional VCAA letter in May 2004.  VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board also notes that the May 2004 letter explicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Additionally, the 
October 2003 notice implicitly informed him of this duty.  
This notice advised the veteran to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  As the present appeal involves the issue of service 
connection for a right knee disability and a new and material 
evidence claim of service connection for hypertension, VA 
believes that the Dingess/Hartman analysis must be applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for 
hypertension and a right knee disability, but there has been 
no notice of the types of evidence necessary to demonstrate 
the severity of the disabilities or establish an effective 
date for any service connection granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in October 2003 and May 2004 in which it 
advised the veteran of the need to submit evidence 
demonstrating the existence of his claimed disability.  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for a 
right knee disability and that new and material evidence has 
not been submitted to reopen a claim of service connection 
for hypertension, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Court also issued a decision in Kent v. Nicholson, No. 
04-181 (March 31, 2006) during the pendency of this appeal 
which addressed the appropriate VCAA notice to be provided in 
new and material evidence cases.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  Kent also requires VA to consider the bases 
for the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  In October 2003, the veteran was notified of what 
is meant by "new" and "material" evidence and was told 
what evidence to submit in his request to reopen.  The 
veteran was also notified of the elements required to 
establish his service connection claim, none of which had 
been shown in the prior final denial, and of the types of 
evidence to submit in connection with these elements.  The 
Board therefore finds that the notification requirements of 
Kent have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  With respect to the issue on 
appeal involving whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the development 
of his claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  Because the VA has not 
received new and material evidence to reopen the hypertension 
claim, VA is not obligated to provide a medical examination.  
See 38 C.F.R. § 3.159(c)(4)(iii).
 
Service medical records (SMRs) and VA Medical Center (VAMC) 
records relevant to the veteran's right knee disability claim 
have been obtained from every source identified by the 
veteran and are associated with the claims folder.  Although 
the veteran has not been afforded a VA examination as to the 
right knee disability, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the right knee disability.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.  



Legal Criteria

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. Id.  For certain chronic disorders, including 
hypertension and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Hypertension

In this case, the Board denied service connection for 
hypertension in June 2000.  As a result, service connection 
for hypertension may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last prior adjudication by the Board.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2005), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In its June 2000 denial, the Board determined that the 
veteran had not established service connection for 
hypertension.  The Board noted that the veteran's SMRs did 
not reflect a hypertension diagnosis during service, and that 
there was no evidence of hypertension within one year of 
separation, or currently.  The Board considered a November 
1997 VA compensation examination report which essentially 
reflects that the veteran had a history of minimal 
hypertension that had not been treated, and which showed that 
the veteran was normotensive at the time of the examination.  
The Board concluded that the veteran's blood pressure 
readings, both during and after service, were not considered 
hypertensive under VA regulatory ratings.  Therefore, to 
successfully reopen his claim, the veteran must submit new 
evidence that is probative to demonstrating that the veteran 
currently has hypertension, that he had hypertension while 
in-service or within a year of separation, or that there is a 
link between his current hypertension and his military 
service.  

Since the June 2000 denial of his service connection claim 
for hypertension, the veteran submitted VAMC records from 
November 1998 to July 2003.  These records are new in that 
they have not been previously reviewed.  They are not, 
however, material.  In this regard, the records indicate that 
the veteran was noted as having hypertension and "borderline 
blood pressure" in March 2003.  They are not material, 
however.  Evidence reflective of hypertension long after 
service does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Because the 
veteran has not submitted new and material evidence, his 
request to reopen must be denied.  

Right Knee

The veteran contends that he should be awarded service 
connection for a right knee disability that he believes may 
have developed from wear and tear associated with years of 
entering and exiting vehicles during service.  In 2002, the 
veteran had arthroscopic surgery to repair a right meniscal 
tear and his right knee also required arthroscopic surgery in 
2002.  VAMC records refer to MRI and x-ray evidence that 
confirm these conditions, which satisfies the service 
connection element that requires medical evidence of a 
current disability.  

The competent evidence of record does not support the 
veteran's contentions of the incurrence or aggravation of a 
disease or injury either in service or within a year of 
separation.  SMRs, including medical examinations from May 
1982, April 1995, and a retirement examination from July 
1997, indicate that the veteran's knee was evaluated to be 
clinically normal during service and upon separation.  An 
August 1997 medical history report for retirement mentions 
severe degenerative arthritis in the veteran's spine, but it 
makes no mention of arthritis or any other knee disability.  
Additionally, the veteran's SMRs do not indicate that the 
veteran complained of or was treated for a knee condition.  

Post-service medical records do not diagnose a knee 
disability within the presumptive one-year period after 
separation from service, nor do they contain evidence 
indicating that the veteran was suffering from an undiagnosed 
knee disability.  According to a March 2002 note in his VAMC 
records, the veteran told his doctor that he had been 
experiencing right knee pain for about a year and a half, 
which would still be about three years after separation.  In 
January 2001, the veteran went to the VAMC with complaints of 
right interior lateral knee pain that had begun approximately 
three weeks earlier; this note is the earliest reference to a 
right knee condition contained in the veteran's medical 
records.  

The Board acknowledges the veteran's belief that his knee 
pain may be linked to wear and tear sustained from years of 
service.  However, he has provided no competent medical 
evidence to support this assertion.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2005).  As a layperson, the veteran is competent 
to state his observations regarding injury and 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is not, however, competent to diagnose a specific 
disability or to testify as to the cause of his current 
disability. Id.  The claims file contains no competent 
testimony to support the theory that in-service wear and tear 
caused the veteran's knee disability.

Because there is no competent evidence demonstrating that the 
veteran's meniscus tear and arthritis were caused by his 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a knee disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Because new and material evidence has not been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for hypertension is denied.

Entitlement to service connection for a right knee disability 
to include a meniscal tear, status post-repair, and right 
knee arthritis, is denied.




REMAND

As noted in the Introduction, in September 1998, the veteran 
filed a timely NOD with the December 1997 RO decision which 
denied the veteran's claim for glaucoma.  Issuance of a SOC 
is required by 38 C.F.R. § 19.26 (2005).  Manlincon v. West, 
12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should issue a SOC responsive to the 
veteran's NOD regarding the RO's December 
1997 decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  This matter should 
not be returned to the Board unless an 
adequate and timely substantive appeal is 
submitted.  Thereafter, the case should be 
returned to the Board, if in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


